Citation Nr: 1712990	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  09-38 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law 


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Solomon 


INTRODUCTION

The Veteran served on active military duty from November 1968 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In August 2010, the Veteran and Appellant testified at a hearing before an Acting Veterans Law Judge (AVLJ) on the issues listed on the title page.  However, the AVLJ that presided over that hearing is no longer employed at the Board.  The law requires the AVLJ who conducted the hearing to participate in the decision on appeal.  38 C.F.R. § 20.707 (2016).  Accordingly, the Board will notify the Veteran about his right to have another hearing before a VLJ who would make a decision in his case. 


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence. 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.904 (2016). 

In this case, the Board issued a decision denying the Veteran's claim in December 23, 2016.  In February 2017, the Veteran's representative filed a motion to reconsider contending that the Board did not respond to a motion to stay adjudication filed in December 12, 2016 before making a decision on the claim.  The Board agrees that the denial was issued while the Veteran's motion to stay adjudication for 90 days was still pending.  




Accordingly, the December 23, 2016, Board decision addressing the issue of entitlement to TDIU is vacated.





____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


